EXHIBIT 32 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) The undersigned officers of TerreStar Corporation, a Delaware corporation (the “Company”), do hereby certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge: (i) the Quarter Report on Form 10-Q of the Company for the quarter period ended September 30, 2008, as filed with the Securities and Exchange Commission (the “Report”) fully complies with the requirements of Section13(a) or Section15(d) of the Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/JEFFREY W. EPSTEIN Jeffrey W. Epstein President (Principal Executive Officer) November 10, 2008 /s/NEIL L. HAZARD Neil L. Hazard Executive Vice President and Chief Financial Officer (Principal Financial Officer) November 10, 2008 A signed original of this written statement required by Section906 has been provided to TerreStar Corporation and will be retained by TerreStar Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
